 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
                                                    ***
 9                                                          Case No. 2:17-cv-02304-RFB-BNW
      LAUSTEVEION JOHNSON,
10                                                            ORDER TO PRODUCE
                         Plaintiff,                       LAUSTEVEION JOHNSON, #82138
11
      v.
12
      REGINA BARRETT, et al.,
13
                         Defendants.
14
15
           TO:      MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
16         TO:      JERRY HOWELL, SOUTHERN DESERT CORRECTIONAL CENTER,
17                  INDIAN SPRINGS, NV
                    UNITED STATES MARSHAL FOR THE DISTRICT OF
18                  NEVADA AND ANY OTHER UNITED STATES MARSHAL
19
20           THE COURT HEREBY FINDS that LAUSTEVEION JOHNSON, #82138, is

21   presently in custody of the Nevada Department of Corrections, located at Southern Desert

22   Correctional Center, Indian Springs, Nevada.

23           IT IS ORDERED that the Warden of Southern Desert Correctional Center, or his

24   designee, shall transport and produce LAUSTEVEION JOHNSON, #82138, to the Lloyd D.

25   George United States Courthouse, 333 Las Vegas Boulevard, South, in LV Courtroom 7C, in Las

26   Vegas, Nevada, on or about Thursday, February 27, 2020, at the hour of 10:00 a.m., to attend

27   the a hearing in the instant matter, and arrange for his appearance on said date as may be

28   ordered and directed by the Court entitled above, until the said LAUSTEVEION JOHNSON,
 1   #82138, is released and discharged by the said Court; and that the said LAUSTEVEION
 2   JOHNSON, #82138, shall thereafter be returned to the custody of the Warden, Southern Desert
 3   Correctional Center, Indian Springs, NV, under safe and secure conduct.
 4
 5          DATED this 14th day of February, 2020.

 6
                                                 _________________________________
 7                                               RICHARD F. BOULWARE, II
                                                 UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               Page 2 of 2
